Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into by and between TIMOTHY C. RODELL (“Executive”) and GLOBEIMMUNE, INC. (the
“Company”). This Agreement shall become effective as of March 1, 2016 (the
“Effective Date”).

Executive is employed by the Company as its President and Chief Executive
Officer;

Executive entered into an Employment Agreement with the Company effective as of
July 1, 2014 (the “Prior Agreement”);

The parties desire to amend and restate the Prior Agreement;

The Company desires to continue to employ Executive and, in connection with such
employment, to compensate Executive for Executive’s personal services to the
Company;

Executive desires to continue to provide personal services to the Company in
return for certain compensation; and

The Company and Executive wish to memorialize in this Agreement the terms and
conditions that the Company and Executive have agreed will apply to Executive’s
employment with the Company as of the Effective Date.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1. EMPLOYMENT BY THE COMPANY.

1.1 Term. The term of this Agreement shall commence on the Effective Date, and
shall continue for three (3) years from that date, unless terminated prior
thereto by either the Company or the Executive as provided in Section 5. If
either the Company or the Executive does not wish to renew this Agreement when
it expires at the end of the initial or any renewal term hereof as hereinafter
provided or if either the Company or the Executive wishes to renew this
Agreement on different terms than those contained herein, it or he shall give
written notice in accordance with Section 11.3 below of such intent to the other
party at least ninety (90) days prior to the expiration date. In the absence of
such notice, this Agreement shall be renewed on the same terms and conditions
contained herein for a term of three (3) years from the date of expiration. The
parties expressly agree that designation of a term and renewal provisions in
this Agreement does not in any way limit the right of the parties to terminate
this Agreement at any time as hereinafter provided. Reference herein to the
“Term” of this Agreement shall refer both to the initial term and any successive
term as the context requires.

1.2 Position. Subject to the terms set forth herein, the Company agrees to
continue to employ Executive in the position of President and Chief Executive
Officer, and Executive hereby accepts such continued employment. During the term
of Executive’s

 

1



--------------------------------------------------------------------------------

employment with the Company, Executive will devote Executive’s best efforts to
the business of the Company. As Chief Executive Officer, Executive will serve as
member of the Board of Directors of the Company (the “Board”). Upon termination
of employment for any reason, Executive agrees to promptly resign as a director,
unless otherwise requested by the Board.

1.3 Duties. As President and Chief Executive Officer, Executive will report to
the Board, and will lead and manage all aspects of the Company, as well as
perform such duties as are normally associated with Executive’s position and
such duties as are assigned to Executive from time to time by the Board, subject
to the oversight and direction of the Board. Executive shall perform Executive’s
duties under this Agreement principally out of the Company’s Louisville,
Colorado facility. In addition, Executive shall make such business trips to such
places as may be necessary or advisable for the efficient operations of the
Company.

1.4 Company Policies and Benefits. The employment relationship between the
parties also shall be subject to the Company’s personnel and compliance policies
and procedures as they may be interpreted, adopted, revised or deleted from time
to time in the Company’s sole discretion. Executive will be eligible to
participate on the same basis as similarly situated executives in the Company’s
benefit plans in effect from time to time during Executive’s employment. All
matters of eligibility for coverage or benefits under any benefit plan shall be
determined in accordance with the provisions of such plan. The Company reserves
the right to change, alter, or terminate any benefit plan in its sole
discretion. Notwithstanding the foregoing, in the event that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

2. COMPENSATION.

2.1 Salary. Executive shall receive for Executive’s services to be rendered
hereunder a salary based on an annualized, full-time base salary, initially
$405,000, subject to annual review, and adjusted from time to time by the
Company in its sole discretion (the “Full-Time Base Salary”) prorated based on
the percentage of time that Executive is devoting to the business of the Company
as agreed from time to time by the Executive and the Company in writing (the
“Pro-rated Base Salary”) payable semi-monthly subject to standard federal and
state payroll withholding requirements in accordance with Company’s standard
payroll practices. Upon the Effective Date of this Agreement the Company and
Executive agree that he will devote fifty percent (50%) of his business time and
attention to the Company, and therefore his initial Pro-rated Base Salary will
be fifty percent (50%) of the Full-Time Base Salary ($202,500).

2.2 Bonus. Executive shall be eligible to earn a discretionary annual cash
bonus, with the initial target amount of such bonus equal to 40 percent of the
base salary Executive received from the Company for the relevant calendar year,
subject to review and adjustment from time to time by the Company in its sole
discretion, payable subject to standard federal and state payroll withholding
requirements. Whether or not Executive earns any bonus will be dependent upon
(a) the actual achievement by Executive and the Company of the applicable
individual and corporate performance goals, as determined by the Board (b) the
Company’s actual financial performance during the applicable year; and
(c) Executive’s continuous performance of services to the Company through the
date any bonus is paid. The annual period over which performance is measured for
purposes of this bonus is January 1 through December 31. In all events, any
bonus earned pursuant to this Section 2.2 will be paid on or before March 15 of
the calendar year following the calendar year for which it is earned.

 

2



--------------------------------------------------------------------------------

2.3 Expense Reimbursement. The Company will reimburse Executive for reasonable
business expenses in accordance with the Company’s standard expense
reimbursement policy. For the avoidance of doubt, to the extent that any
reimbursements payable to Executive are subject to the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”):
(a) any such reimbursements will be paid no later than December 31 of the year
following the year in which the expense was incurred, (b) the amount of expenses
reimbursed in one year will not affect the amount eligible for reimbursement in
any subsequent year, and (c) the right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

2.4 Equity Grants. Executive shall be eligible for grants of additional equity
in the Company, from time to time and at the Board’s discretion, subject to the
terms of the Company’s 2014 Equity Incentive Plan and any amendments thereto,
and any applicable stock option agreements.

3. CONFIDENTIAL INFORMATION, NON-SOLICITATION AND NON-COMPETITION OBLIGATIONS.
The parties hereto have entered into an Employee Proprietary Information and
Inventions Agreement (the “Non-Competition Agreement”), which may be amended by
the parties from time to time without regard to this Agreement. The
Non-Competition Agreement contains provisions that are intended by the parties
to survive and do survive termination or expiration of this Agreement.

4. NO CONFLICT WITH EXISTING OBLIGATIONS. Executive represents that Executive’s
performance of all the terms of this Agreement and as an Executive of the
Company do not and will not breach any agreement or obligation of any kind made
prior to Executive’s employment by the Company, including agreements or
obligations Executive may have with prior employers or entities for which
Executive has provided services. Executive has not entered into, and Executive
agrees that Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

5. TERMINATION OF EMPLOYMENT. Executive and the Company each acknowledge that
either party has the right to terminate Executive’s employment with the Company
at any time for any reason whatsoever, with or without cause or advance notice
pursuant to the following:

5.1 Termination by Death or Disability. Subject to applicable state or federal
law, in the event Executive shall die during the period of his employment
hereunder or his employment is terminated due to his Disability (as defined
below), Executive’s employment and the Company’s obligation to make payments
hereunder shall terminate on the date of his death, or the date of termination
due to Disability, except that the Company shall pay Executive or Executive’s
estate as applicable any salary earned but unpaid prior to the Termination Date
(as defined below), all accrued but unused vacation and any business expenses
that were incurred but not reimbursed as of the Termination Date. Vesting of any
unvested stock options and/or other equity securities shall cease on the
Termination Date. “Disability” shall mean the

 

3



--------------------------------------------------------------------------------

Executive is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
ninety (90) consecutive days or for one-hundred and eighty (180) days in the
aggregate during any twelve (12) month period or based on the written
certification by two licensed physicians of the likely continuation of such
condition for either such period. This definition shall be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, and other applicable law.

5.2 Resignation by Executive. In the event Executive terminates his employment
with the Company (other than for Good Reason (as defined below)), the Company’s
obligation to make payments hereunder shall cease upon such termination, except
that the Company shall pay Executive any salary earned but unpaid prior to the
Termination Date, all accrued but unused vacation and any business expenses that
were incurred but not reimbursed as of the Termination Date. Vesting of any
unvested stock options and/or other equity securities shall cease on the
Termination Date.

5.3 Termination for Cause. In the event the Executive is terminated by the
Company for Cause (as defined below), the Company’s obligation to make payments
hereunder shall cease upon the Termination Date, except that the Company shall
pay Executive any salary earned but unpaid prior to the Termination Date, all
accrued but unused vacation and any business expenses that were incurred but not
reimbursed as of the Termination Date. Vesting of any unvested stock options
and/or other equity securities shall cease on the Termination Date.

5.4 Termination by the Company without Cause or Resignation by Executive for
Good Reason (Other Than Change in Control). The Company shall have the right to
terminate Executive’s employment with the Company at any time without Cause.
Should the Company elect to allow this Agreement to expire at the end of the
Term without attempting to renegotiate its terms, the expiration of this
Agreement shall be a termination without Cause for purposes of the Executive’s
eligibility for the benefits described in this Section 5.4. In the event
Executive is terminated by the Company without Cause, but not in the event of a
termination due to death or Disability under Section 5.1, or Executive resigns
for Good Reason (other than in connection with a Change in Control (as defined
below)), and upon compliance with Section 5.5 below, Executive shall be eligible
to receive the following “Severance Benefits:” (i) continuation of Executive’s
Full-Time Base Salary, then in effect, for a period of twelve (12) months
following the Termination Date, paid on the same basis and at the same time as
previously paid; and (ii) the Company shall pay the premiums of Executive’s
group health insurance COBRA continuation coverage, including coverage for
Executive’s eligible dependents, for a maximum period of twelve (12) months
following a termination without Cause or resignation for Good Reason; provided,
however, that (a) the Company shall pay premiums for Executive’s eligible
dependents only for coverage for which those eligible dependents were enrolled
immediately prior to the termination without Cause or resignation for Good
Reason and (b) the Company’s obligation to pay such premiums shall cease
immediately upon Executive’s eligibility for comparable group health insurance
provided by a new employer of Executive. Notwithstanding the foregoing, if at
any time the Company determines, in its sole discretion, that the payment of the
COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health

 

4



--------------------------------------------------------------------------------

Care and Education Reconciliation Act), then in lieu of providing the COBRA
premiums, the Company will instead pay Executive, fully taxable cash payments
equal to and paid at the same time as the COBRA premiums that otherwise would
have been paid, subject to applicable tax withholdings. Vesting of any unvested
stock options and/or other equity securities shall cease on the Termination
Date. To receive the payments under (i) and (ii) above, Executive’s termination
or resignation must constitute a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h) and without regard to any alternate
definition thereunder) (a “Separation from Service”) and Executive must execute
and allow the Release to become effective within 60 days of the Termination
Date. Such payments shall not be paid prior to the 60th day following the
Termination Date, rather, subject to the aforementioned conditions, on the 60th
day following the Termination Date, the Company will pay Executive such payments
in a lump sum that Executive would have received on or prior to such date under
the original schedule, with the balance of such payments being paid as
originally scheduled.

5.5 Release Requirement. The Severance Benefits are conditional upon
(i) Executive’s returning to the Company all Company property, (ii) Executive’s
delivering to the Company and making effective a general release of all claims
in favor of the Company, in the form attached as Exhibit A (“Release”), which
release is effective not later than 60 days following the date of the Separation
from Service; (iii) Executive’s complying with the Release including without
limitation any cooperation, non-disparagement and confidentiality provisions
contained therein and continuing to comply with Executive’s obligations under
the Confidentiality Agreement, and (iv) if Executive is a member of the Board,
his resignation from the Board, to be effective no later than the Termination
Date (or such other date as requested by the Board).

5.6 Change in Control Severance Benefits. In the event that the Company (or any
surviving or acquiring corporation) terminates Executive’s employment without
Cause or Executive resigns for Good Reason within two (2) months prior to or
twelve (12) months following the effective date of a Change in Control (“Change
in Control Termination”), and upon compliance with Section 5.5 above, Executive
shall be eligible to receive the following Change in Control severance benefits:
(i) a lump-sum cash payment in an amount equal to eighteen (18) months of the
Executive’s annual Full-Time Base Salary then in effect; and (ii) the Company
(or any surviving or acquiring corporation) shall pay the premiums of
Executive’s group health insurance COBRA continuation coverage, including
coverage for Executive’s eligible dependents, for a maximum period of eighteen
(18) months following a Change in Control Termination; provided, however, that
(a) the Company (or any surviving or acquiring corporation) shall pay premiums
for Executive’s eligible dependents only for coverage for which those eligible
dependents were enrolled immediately prior to the Change in Control Termination
and (b) the Company’s (or any surviving or acquiring corporation’s) obligation
to pay such premiums shall cease immediately upon Executive’s eligibility for
comparable group health insurance provided by a new employer of Executive.
Executive agrees that the Company’s (or any surviving or acquiring
corporation’s) payment of health insurance premiums will satisfy its obligations
under COBRA for the period provided. No insurance premium payments will be made
following the effective date of Executive’s coverage by a health insurance plan
of a subsequent employer. For the balance of the period that Executive is
entitled to coverage under federal COBRA law, if any, Executive shall be
entitled to maintain such coverage at Executive’s own expense. Notwithstanding
the foregoing, if at any time the Company determines, in its sole

 

5



--------------------------------------------------------------------------------

discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company will instead pay Executive, fully taxable cash payments equal to and
paid at the same time as the COBRA premiums that otherwise would have been paid,
subject to applicable tax withholdings. To receive the payments under (i) and
(ii) above, Executive’s termination or resignation must constitute a Separation
from Service and Executive must execute and allow the Release to become
effective within 60 days of the effective date of the Change in Control or
Executive’s termination or resignation, whichever is later (the “Release Date”).
Such payments shall not be paid prior to the Release Date, rather, subject to
the aforementioned conditions, on the Release Date the Company will pay
Executive such payments in a lump sum that Executive would have received on or
prior to such date under the original schedule, with the balance of such
payments being paid as originally scheduled.

In addition, notwithstanding anything contained in Executive’s stock option or
other equity award agreements to the contrary, in the event the Company (or any
surviving or acquiring corporation) terminates Executive’s employment without
Cause or Executive resigns for Good Reason within two (2) months prior to or
twelve (12) months following the effective date of a Change in Control, and any
surviving corporation or acquiring corporation assumes Executive’s stock options
and/or equity awards, as applicable, or substitutes similar stock options or
equity awards for Executive’s stock options and/or equity awards, as applicable,
in accordance with the terms of the Company’s equity incentive plans, then
(i) the vesting of all of Executive’s stock options and/or equity awards (or any
substitute stock options or equity awards), as applicable, shall be accelerated
in full and (ii) the period during which Executive’s stock options may be
exercised shall be extended to twelve (12) months after the date of Executive’s
termination of employment; provided, that, in no event shall such options be
exercisable after the expiration date of such options as set forth in the stock
option grant notice and/or agreement evidencing such options.

5.7 Notice; Effective Date of Termination. Termination of Executive’s employment
pursuant to this Agreement shall be effective on the earliest of (each of the
following shall be referred to as a “Termination Date”): (i) immediately after
the Company gives notice to Executive of Executive’s termination, with or
without Cause, unless the Company specifies a later date, in which case,
termination shall be effective as of such later date; (ii) immediately upon the
Executive’s death; (iii) thirty (30) days after the Company gives notice to
Executive of Executive’s termination on account of Executive’s Disability,
unless the Company specifies a later date, in which case, termination shall be
effective as of such later date, provided, that Executive has not returned to
the full time performance of Executive’s duties prior to such date; or
(iv) thirty (30) days after the Executive gives written notice to the Company of
Executive’s resignation with or without Good Reason, provided that the Company
may set a termination date at any time between the date of notice and the date
of resignation, in which case the Executive’s resignation shall be effective as
of such other date. Executive will receive compensation through any required
notice period. In the event notice of a termination under subsections (i),
(iii) and (iv) is given orally, at the other party’s request, the party giving
notice must provide written confirmation of such notice within five (5) business
days of the request in compliance with the requirement of Section 11.3 below. In
the event of a termination for Cause or Good Reason written confirmation shall
specify the subsection(s) of the definition of Cause or Good Reason relied on to
support the decision to terminate but shall not include further explanation.

 

6



--------------------------------------------------------------------------------

6. DEFINITIONS.

6.1 Cause. As used in this Agreement, “Cause” shall mean the occurrence of one
or more of the following: (i) Executive’s conviction of a felony or a crime
involving moral turpitude or dishonesty; (ii) Executive’s participation in a
fraud or act of dishonesty against the Company; (iii) Executive’s intentional
and material damage to the Company’s property; (iv) material breach of
Executive’s employment agreement, the Company’s written policies, or the
Confidentiality Agreement; (v) conduct by Executive which demonstrates
Executive’s gross unfitness to serve the Company as reasonably determined in
good faith by the Board of Directors; or (vi) breach of fiduciary duty.

6.2 Good Reason. As used in this Agreement, “Good Reason” shall mean any one of
the following events which occurs without Executive’s consent during the Term of
this Agreement provided that Executive has not been notified of the Company’s
decision to terminate his employment for Cause, Executive has first provided
written notice to any member of the Board (or the surviving corporation, as
applicable) of the occurrence of such event(s) within 90 days of the first such
occurrence, the Company (or surviving corporation) has not cured such event(s)
within 30 days after Executive’s written notice is received by such member of
the Board (or by the surviving corporation), and Executive has a Separation from
Service within 30 days after the end of the cure period : (i) a material
reduction of Executive’s then existing annual salary base or annual bonus target
by more than ten percent (10%), unless the Executive accepts such reduction or
such reduction is done in conjunction with similar reductions for similarly
situated executives of the Company (it being understood that, solely for
purposes of this Section 6.2, such a reduction in the annual bonus target not
accepted by Executive is considered a material breach of this Agreement);
(ii) any request by the Company (or any surviving or acquiring corporation) that
the Executive relocate to a new principal base of operations that would increase
Executive’s one-way commute distance by more than thirty-five (35) miles from
his then-principal base of operations, unless Executive accepts such relocation
opportunity; or (iii) for purposes of Section 5.6 only, if, following a Change
in Control, Executive’s benefits and responsibilities are materially reduced, or
Executive’s base compensation or annual bonus target are reduced by more than
10%, in each case, by comparison to the benefits, responsibilities, base
compensation or annual bonus target in effect immediately prior to such
reduction (it being understood that, solely for purposes of this Section 6.2,
the aforementioned reductions in the annual bonus target or benefits are
considered a material breach of this Agreement). Notwithstanding the foregoing,
neither (i) any actions taken by the Company to accommodate a disability of the
Executive or pursuant to the Family and Medical Leave Act, nor (ii) the
Executive’s election to allow this Agreement to expire at the end of the Term
shall be a Good Reason for purposes of this Agreement. The parties acknowledge
and agree that the proration of the Full-Time Base Salary to fifty percent
(50%) of the Full-Time Base Salary as described in Section 2.1 above does not
constitute Good Reason, but that a future material reduction of base salary as
provided under 6.2(i) above will constitute Good Reason.

 

7



--------------------------------------------------------------------------------

6.3 Change in Control. As used in this agreement, “Change in Control” has the
meaning set forth in the Company’s 2014 Equity Incentive Plan. Notwithstanding
the foregoing, to the extent that the Company determines that any of the
payments or benefits under this Agreement that are payable in connection with a
Change in Control constitute deferred compensation under Section 409A that may
only be paid on a qualifying transaction (that is, the payments and benefits are
not otherwise “exempt” under 409A), the foregoing definition of Change in
Control shall apply only to the extent the transaction also meets the definition
used for purposes of Treasury Regulation Section 1.409A-3(a)(5), that is, as
defined under Treasury Regulation Section 1.409A-3(i)(5).

7. TERMINATION OF COMPANY’S OBLIGATIONS. Notwithstanding any provisions in this
Agreement to the contrary, the Company’s obligations, and Executive’s rights
pursuant to Sections 5.4 and 5.6 herein, regarding salary continuation and the
payment of COBRA premiums, shall cease and be rendered a nullity immediately
should Executive fail to comply with the provisions of the Confidentiality
Agreement or if Executive directly or indirectly competes with the Company in
violation of the Non-Competition Agreement.

8. CODE SECTION 409A COMPLIANCE. To the extent any payments or benefits pursuant
to Section 5 above (a) are paid from the date of termination of Executive’s
employment through March 15 of the calendar year following such termination,
such severance benefits are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable
pursuant to the “short-term deferral” rule set forth in Section 1.409A-1(b)(4)
of the Treasury Regulations; (b) are paid following said March 15, such
Severance Benefits are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
separation from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision,
(c) represent the reimbursement or payment of costs for outplacement services,
such payments are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and to qualify for the
exception from deferred compensation pursuant to Section 1.409A-1(b)(9)(v)(A);
and (d) are in excess of the amounts specified in clauses (a), (b) and (c) of
this paragraph, shall (unless otherwise exempt under Treasury Regulations) be
considered separate payments subject to the distribution requirements of
Section 409A(a)(2)(A) of the Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be
delayed until 6 months after Executive’s separation from service if Executive is
a “specified Executive” within the meaning of the aforesaid section of the Code
at the time of such separation from service. In the event that a six month delay
of any such separation payments or benefits is required, on the first regularly
scheduled pay date following the conclusion of the delay period, Executive shall
receive a lump sum payment or benefit in an amount equal to the separation
payments and benefits that were so delayed, and any remaining separation
payments or benefits shall be paid on the same basis and at the same time as
otherwise specified pursuant to this Agreement (subject to applicable tax
withholdings and deductions).

9. PARACHUTE TAXES.

9.1 The following terms shall have the meanings set forth below for purposes of
this Section 9:

(i) “Accounting Firm” means a certified public accounting firm chosen by the
Company.

 

8



--------------------------------------------------------------------------------

(ii) “After-Tax” means after taking into account all applicable Taxes and Excise
Tax.

(iii) “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(iv) “Payment” means any payment, distribution or benefit in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.

(v) “Safe Harbor Amount” means 2.99 times Executive’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code.

(vi) “Taxes” means all federal, state, local and foreign income, excise, social
security and other taxes, other than the Excise Tax, and any associated interest
and penalties.

9.2 If any Payment due Executive is subject to the Excise Tax, then such Payment
shall be adjusted, if necessary, to equal the greater of (x) the Safe Harbor
Amount or (y) the Payment, whichever results in such Executive’s receipt,
After-Tax, of the greatest amount of the Payment. The reduction of Executive’s
Payments pursuant to this Section 9.2, if applicable, shall be made by first
reducing the acceleration of Executive’s stock option vesting (if any), the
acceleration of the vesting of Executive’s other equity securities (if any), and
then by reducing the payments under Section 10(e)(v), (iv), (ii), (iii) and (i),
in that order.

9.3 All determinations required to be made under this Section 9, including
whether and in what manner any Payments are to be reduced pursuant to the second
sentence of Section 9.2, and the assumptions to be utilized in arriving at such
determinations, shall be made by the Accounting Firm, and shall be binding upon
the Company and Executive, except to the extent the Internal Revenue Service or
a court of competent jurisdiction makes an inconsistent final and binding
determination. The Accounting Firm shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
after receiving notice from Executive that there has been a Payment or such
earlier time as may be requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

10. COOPERATION WITH THE COMPANY AFTER TERMINATION OF EMPLOYMENT. Following
termination of Executive’s employment for any reason, Executive shall fully
cooperate with the Company in all matters relating to the winding up of
Executive’s pending work including, without limitation, any litigation in which
the Company is involved or such other inquiry concerning the Company that
Executive may have knowledge, the signing of routine documents for
administrative or compliance purposes, announcements concerning termination and
the orderly transfer of any pending work to such other executives or Executives
as may be designated by the Company.

 

9



--------------------------------------------------------------------------------

11. GENERAL PROVISIONS.

11.1 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

11.2 Waiver. If either party should waive any breach of any provisions of this
Agreement, Executive or the Company shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

11.3 Notices. Any notices required hereunder to be in writing shall be deemed
effectively given: (a) upon personal delivery to the party to be notified,
(b) when sent by electronic mail, telex or confirmed facsimile, if sent during
normal business hours of the recipient, and if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Company, “Attention Chairman, Board of Directors” at its primary office location
and to Executive at Executive’s address as listed on the Company payroll, or at
such other address as the Company or the Executive may designate by ten
(10) days advance written notice to the other.

11.4 Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements, including the Prior Agreement. This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified or
amended except in writing signed by Executive and an authorized officer of the
Company. The parties have entered into a separate Non-Competition Agreement,
which governs other aspects of the relationship between the parties, have or may
have provisions that survive termination of Executive’s employment under this
Agreement, may be amended or superseded by the parties without regard to this
Agreement and is enforceable according to its terms without regard to the
enforcement provision of this Agreement.

11.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

11.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

10



--------------------------------------------------------------------------------

11.7 Successors and Assigns. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any Company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said Company or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. Executive may not assign or
transfer this Agreement or any rights or obligations hereunder, other than to
Executive’s estate upon Executive’s death.

11.8 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Colorado.

11.9 Resolution of Disputes. The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of Executive’s employment with the Company or out of this Agreement,
or Executive’s termination of employment or termination of this Agreement, may
not be in the best interests of either Executive or the Company, and may result
in unnecessary costs, delays, complexities, and uncertainty. The parties agree
that any dispute between the parties arising out of or relating to the
negotiation, execution, performance or termination of this Agreement or
Executive’s employment, including, but not limited to, any claim arising out of
this Agreement, claims under Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, Section 1981 of the Civil
Rights Act of 1966, as amended, the Family Medical Leave Act, the Executive
Retirement Income Security Act, and any similar federal, state or local law,
statute, regulation, or any common law doctrine, whether that dispute arises
during or after employment, shall be settled by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided, however, that this dispute
resolution provision shall not apply to any separate agreements between the
parties that do not themselves specify arbitration as an exclusive remedy. The
location for the arbitration shall be the Louisville, Colorado metropolitan
area. Any award made by such panel shall be final, binding and conclusive on the
parties for all purposes, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration shall be borne by the Company;
provided however, that at Executive’s option, Executive may voluntarily pay up
to one-half the costs and fees. The parties acknowledge and agree that their
obligations to arbitrate under this Section 11.9 survive the termination of this
Agreement and continue after the termination of the employment relationship
between Executive and the Company. The parties each further agree that the
arbitration provisions of this Agreement shall provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement. By electing arbitration as the means for final settlement of all
claims, the parties hereby waive their respective rights to, and agree not to,
sue each other in any action in a federal, state or local court with respect to
such claims, but may seek to enforce in court an arbitration award rendered
pursuant to this Agreement. The parties specifically agree to waive their
respective rights to a trial by jury, and further agree that no demand, request
or motion will be made for trial by jury.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the Effective Date, as defined above.

 

GLOBEIMMUNE, INC.

    EXECUTIVE:

/s/ J. William Freytag

   

/s/ Timothy C. Rodell

(Signature)     (Signature)

By:

 

J. William Freytag, Ph.D.

    By:  

Timothy C. Rodell

Title:

 

Chairman

    Title:  

President and CEO

 

12



--------------------------------------------------------------------------------

Exhibit A

Release Agreement

This Release Agreement (“Release” or “Agreement”) is made by and between
GlobeImmune, Inc. (the “Company”) and TIMOTHY C. RODELL (“you”). You and the
Company entered into an Amended and Restated Employment Agreement dated
February 23, 2016 (the “Employment Agreement”). You and the Company hereby
further agree as follows:

1. A blank copy of this Release was attached to the Employment Agreement as
Exhibit A.

2. Severance Payments. If either (i) your employment was terminated by the
Company without Cause (as defined in the Employment Agreement) in accordance
with Sections 5.4 or 5.6 of the Employment Agreement; or (ii) you resign for
Good Reason in accordance with Sections 5.4 or 5.6 and 6.2 of the Employment
Agreement, then, in consideration for your execution, return and non-revocation
of this Release, following the Release Date (as defined in Section 3 below) the
Company will provide severance benefits to you as follows: [describe benefits
and payment schedule].

3. Release by You. In exchange for the payments and other consideration under
this Agreement, to which you would not otherwise be entitled, and except as
otherwise set forth in this Agreement, you hereby generally and completely
release, acquit and forever discharge the Company, its respective subsidiaries,
affiliates, predecessors, current and former directors, members, officers,
employees, agents, stockholders, heirs, beneficiaries, its successors and
assigns (both individually and in their official capacities), its parents and
subsidiaries, and its officers, directors, managers, partners, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates (the
“Releasees”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, both known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this Agreement, including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law, statute, or
cause of action; tort law; or contract law. The claims and causes of action you
are releasing and waiving in this Agreement include, but are not limited to, any
and all claims and causes of action that the Company, its parents and
subsidiaries, and its and their respective officers, directors, agents,
servants, employees, attorneys, shareholders, successors, assigns or affiliates:

 

  •   has violated its personnel policies, handbooks, contracts of employment,
or covenants of good faith and fair dealing;

 

1



--------------------------------------------------------------------------------

  •   has discriminated against you on the basis of age, race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: the Age Discrimination in Employment
Act, as amended (“ADEA”); Title VII of the Civil Rights Act of 1964, as amended;
42 U.S.C. § 1981, as amended; the Civil Rights Act of 1866; the Colorado Fair
Employment Practices Act; the Worker Adjustment Retraining and Notification Act;
the Equal Pay Act; the Americans With Disabilities Act; the Genetic Information
Non-Discrimination Act; the Family Medical Leave Act; the Occupational Safety
and Health Act; the Immigration Reform and Control Act; the Uniform Services
Employment and Reemployment Rights Act of 1994, as amended; Section 510 of the
Employee Retirement Income Security Act; and the National Labor Relations Act;

 

  •   has violated any statute, public policy or common law (including but not
limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

Notwithstanding the foregoing, you are not releasing any right of
indemnification you may have for any liabilities arising from your actions
within the course and scope of your employment with the Company or within the
course and scope of your role as a member of the Board of Directors and/or
officer of the Company. Also excluded from this Agreement are any claims which
cannot be waived by law. You are waiving, however, your right to any monetary
recovery should any governmental agency or entity, such as the EEOC or the DOL,
pursue any claims on your behalf. You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, as
amended. You also acknowledge that (i) the consideration given to you in
exchange for the waiver and release in this Agreement is in addition to anything
of value to which you were already entitled, and (ii) that you have been paid
for all time worked, have received all the leave, leaves of absence and leave
benefits and protections for which you are eligible, and have not suffered any
on-the-job injury for which you have not already filed a claim. You further
acknowledge that you have been advised by this writing that: (a) your waiver and
release do not apply to any rights or claims that may arise after the execution
date of this Agreement; (b) you have been advised hereby that you have the right
to consult with an attorney prior to executing this Agreement; (c) you have
twenty-one (21) days [in the event of a group release 21 days becomes 45 days]
to consider this Agreement (although you may choose to voluntarily execute this
Agreement earlier); (d) you have seven (7) days following your execution of this
Agreement to revoke the Agreement; and (e) this Agreement shall not be effective
until the date upon which the revocation period has expired unexercised, which
shall be the eighth day after this Agreement is executed by you provided the
Company has also executed the Release on or before that date (the “Release
Date”).

4. Return of Company Property. Within ten (10) days of the effective date of the
termination of employment, you agree to return to the Company all Company
documents (and all copies thereof) and other Company property then in existence
that you have had in your possession at any time, including, but not limited to,
Company files, notes, drawings, records,

 

2



--------------------------------------------------------------------------------

business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property (including, but not limited to,
computers), credit cards, entry cards, identification badges and keys; and, any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). Receipt of the
Severance described in paragraph 2 of this Release expressly conditioned upon
return of all such Company Property.

5. Confidentiality. The provisions of this Release will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement in
confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) you may disclose this Release insofar as such disclosure may be
required by law. Notwithstanding the foregoing, nothing in this Agreement shall
limit your right to discuss your employment with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, other federal government agency or similar state or local
agency or to discuss the terms and conditions of your employment with others to
the extent expressly permitted by Section 7 of the National Labor Relations Act.

6. Proprietary Information and Post-Termination Obligations. Both during and
after your employment you acknowledge your continuing obligations under your
Employee Non-Competition Agreement not to use or disclose any confidential or
proprietary information of the Company and to refrain from certain solicitation
and competitive activities.

7. Non-Disparagement. You and the Company, acting through its executive
officers, agree not to disparage the other party, and in addition with respect
to the Company, you agree not to disparage the Company’s officers, directors,
employees, shareholders and agents, in each case in any manner likely to be
harmful to them or their business, business reputation or personal reputation;
provided that both the Executive and the Company will respond accurately and
fully to any question, inquiry or request for information when required by legal
process. Notwithstanding the foregoing, nothing in this Agreement shall limit
your right to discuss your employment with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, other federal government agency or similar state or local agency or to
discuss the terms and conditions of your employment with others to the extent
expressly permitted by Section 7 of the National Labor Relations Act.

8. No Admission. This Agreement does not constitute an admission by the Company
of any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.

9. Breach. You agree that upon any material breach of this Release you will
forfeit all amounts paid or owing to you under this Release. Further, you
acknowledge that it may be impossible to assess the damages caused by your
material violation of the terms of paragraphs 4, 5, 6, and 7 of this Release and
further agree that any threatened or actual material violation or breach of
those paragraphs of this Release will constitute immediate and irreparable
injury to the Company. You therefore agree that any such breach of this Release
is a material breach of this Agreement, and, in addition to any and all other
damages and remedies available to the Company upon your breach of this
Agreement, the Company shall be entitled to an injunction to prevent you from
violating or breaching this Agreement.

 

3



--------------------------------------------------------------------------------

10. Miscellaneous. This Release constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Release may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Release will bind the heirs,
personal representatives, successors and assigns of both you and the Company,
and inure to the benefit of both you and the Company, their heirs, successors
and assigns. If any provision of this Release is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified by
the court so as to be rendered enforceable. This Release will be deemed to have
been entered into and will be construed and enforced in accordance with the laws
of the State of Colorado as applied to contracts made and performed entirely
within Colorado.

 

GlobeImmune, Inc.

By:

 

             

   

 

 

[NAME AND TITLE]

    Date

EXECUTIVE

   

 

   

 

TIMOTHY C. RODELL

    Date

 

 

4